Case 18-41091      Doc 48     Filed 10/29/18     Entered 10/29/18 15:08:57        Main Document
                                               Pg 1 of 1

                 UNITED STATES BANKRUPTCY COURT
                   EASTERN DISTRICT OF MISSOURI
                         EASTERN DIVISION
 IN RE:                          ) Case No: 18-41091-659 Chapter 13
                                 )
 MURIAL V WELLS                  )
                                 )
                                 )
               Debtor            )
                                 )

                 TRUSTEE'S WITHDRAWAL OF OBJECTION TO CLAIM

    COMES NOW Diana S. Daugherty, Standing Chapter 13 Trustee, and withdraws her
 Objection To Claim dated October 19, 2018, to claim 12 filed on behalf of CAVALRY SPV I
 LLC.
 Dated: October 29, 2018                              /s/ Diana S. Daugherty, Chapter 13 Trustee
 WDOCLM--AC
                                                      Diana S. Daugherty, Chapter 13 Trustee
                                                      P.O. Box 430908
                                                      St. Louis, MO 63143
                                                      (314) 781-8100 Fax: (314) 781-8881
                                                      trust33@ch13stl.com

                                    CERTIFICATE OF SERVICE
     I certify that a true and correct copy of the foregoing document was filed electronically on
 October 29, 2018, with the United States Bankruptcy Court, and has been served on the parties in
 interest via e-mail by the Court's CM/ECF System as listed on the Court's Electronic Mail Notice
 List.

      I certify that a true and correct copy of the foregoing document was filed electronically with
 the United States Bankruptcy Court, and has been served by Regular United States Mail Service,
 first class, postage fully pre-paid, addressed to those parties listed on the Court's Manual Notice
 List and listed below on October 29, 2018.

     MURIAL V WELLS                                   CAVALRY SPV I LLC
     1670 BOBBINRAY AVE                               3936 E FORT LOWELL RD #200
     FLORISSANT, MO 63031                             C/O BASS & ASSOCIATES
                                                      TUCSON, AZ 85712



                                                      /s/ Diana S. Daugherty, Chapter 13 Trustee
                                                      Diana S. Daugherty, Chapter 13 Trustee
